DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9, 11 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nakayama (US. Pub: 2011/0278618 A1).
Regarding claim 1, Nakayama discloses (in at least fig. 4) a planar light source comprising: a light source (11) having a pair of electrodes on one face; a light guide member (13) covering the light source while the electrodes (3) are exposed from the light guide member (13); a wiring substrate (2) having a wiring layer (4); a light reflecting sheet (6) interposed between the light guide member (13) and the wiring substrate (2) and defining a pair of first through holes (at positions aligned with the electrodes on a one-to-one basis (see fig. 4); and a pair of conducting members (5) respectively disposed in the first through holes and electrically connecting the electrodes to the wiring layer (4).

Regarding claim 3, Nakayama discloses (in at least fig. 4) a face of the wiring layer (4) on a light reflecting sheet side includes a pair of contact portions each facing a corresponding one of the first through holes (see fig. 4), and each of the conducting members (5) establishes electrical contact with a corresponding one of the contact portions.
Regarding claim 6, Nakayama discloses (in at least fig. 4) each of the conducting members (5) includes a first conducting member disposed in a corresponding one of the first through holes (see fig. 4) and a second conducting member (5) disposed between the first conducting member and the wiring layer (see fig. 4).
Regarding claim 8, Nakayama discloses (in at least fig. 4) a light reflecting member (6) surrounding the light source (11).
Regarding claim 9, Nakayama discloses (in at least fig. 4) a region on the one face of the light source (11) between the electrodes faces the light reflecting sheet.
Regarding claim 11, Nakayama discloses (in at least fig. 4) a method of manufacturing a planar light source , the method comprising: preparing a light emitting module including a light source (11) having a pair of electrodes (3) on one face, a light guide member (13) covering the light source while the electrodes are exposed from the light guide member, and a first light reflecting sheet (6) defining a pair of first through holes (see fig. 4) at positions aligned with the electrodes (3) on a one-to-one basis; preparing a wiring substrate (2, 4) having a wiring layer (4); bonding the light emitting module to the wiring substrate (see fig. 4); and electrically connecting the electrodes (3) and the wiring layer (4) via conducting members (5) disposed in the first through holes (see fig. 4).
Regarding claim 12, Nakayama discloses (in at least fig. 4) the preparing of the light emitting module includes preliminarily disposing the conductive members (5) in the first through holes (see fig. 4) of the first light reflecting sheet (6) before the bonding of the light emitting module to the wiring substrate (2, 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US. Pub: 2011/0278618 A1). 
Regarding claim 4, Nakayama discloses all the claimed limitations except for the wiring substrate defines a pair of third through holes passing through the wiring layer and communicating with the first through holes on a one-to-one basis, and each of the conducting members establishes electrical contact with the wiring layer at least on an inside of a corresponding one of third through holes. 
However, Nakayama discloses (in at least fig. 4) the wiring substrate defines a pair of through holes. 
It is well-known in the in the art to form light emitting device comprised of, in part, a wiring substrate defines a pair of third through holes passing through the wiring layer and communicating with 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to consider forming the wiring substrate of Nakayama defines a pair of third through holes as disclosed by Yamada, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 5, Nakayama discloses (in at least fig. 4) each of the conducting members (5) further establishes the electrical contact with the wiring layer (4) on a face of the wiring layer opposite a face facing the light reflecting sheet (see fig. 4).
Regarding claim 10, Yamada et al. disclose (in at least fig. 24) an additional light source disposed on the wiring substrate.
Regarding claim 14, Yamada et al. disclose (in at least fig. 24) the preparing of the wiring substrate includes forming a pair of third through holes in the wiring substrate passing through the wiring layer and communicating with the first through holes on a one-to-one basis, and the electrically connecting of the electrodes and the wiring layer includes establishing electrical contact between each of the conducting members and the wiring layer at least on an inside of a corresponding one of the third through holes.
Regarding claim 16, Yamada et al. disclose (in at least fig. 21; [0039]) the preparing of the light emitting module includes further disposing a light reflecting member that surrounds the light source.
Regarding claim 17, Nakayama discloses (in at least fig. 4) the preparing of the light emitting module includes providing the first light reflecting sheet (6) so that a region on the one face of the light source (11) between the electrodes faces the first light reflecting sheet (6).
.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 15, the prior art of record fails to teach or suggest a light adjusting member disposed on the light guide member so as to oppose the light source via the light guide member. 
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, Nakayama discloses (in at least fig. 4) a method of manufacturing a planar light source, the method comprising: preparing a wiring substrate on which a first light reflecting (6) sheet defining a pair of first through holes (see fig. 4) is disposed, the wiring substrate having a wiring layer (4); preparing a light emitting module including a light source (11) having a pair of electrodes (3) on one face, and a light guide member (13) covering the light source while the electrodes are exposed from the light guide member (13); bonding the light emitting module (see fig. 4) to the wiring substrate with the first light reflecting sheet being interposed between the light emitting module and the wiring substrate such that the first through holes are aligned with the electrodes on a one-to-one basis (see fig. 4); and electrically connecting the electrodes (3) and the wiring layer (4) via conducting members (5) disposed in the first through holes.
Nakayama does not disclose a second light reflecting sheet defining a second through hole with the light source being disposed in the second through hole in a plan view.
Claims 20 and 21 are allowed due to their dependency upon claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the list in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875